DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko et al (US 20140261750) in view of Fourman et al (20160215482) and Shang et al (US 8920356).

Regarding claim 1, Rosko (FIGs 3-4) discloses “An electronic faucet comprising:
a first faucet component (309) formed of an electrically conductive material (paragraph 28);
a second faucet component (314) formed of an electrically conductive material (evidenced in paragraph 29);
a capacitive sensor (300) operably coupled to the first faucet component (paragraph 29);
a controller (304) operably coupled to the capacitive sensor (see FIG 3), an output signal from the capacitive sensor being supplied to the controller (paragraph 45);
a mounting nut (320) threadably coupled to the first faucet component (see FIG 4), the mounting nut being formed of an electrically conductive material (evidenced in paragraph 28);
a contact (316) … extending between a first end (inner end) and a second end (outer end), the first end in electrical contact with the mounting nut (see FIG 4), and the second end in electrical contact with the second faucet component (see FIG 4), the contact … formed of an electrically conductive material (paragraph 40); and
wherein an electrically conductive path extends from the second faucet component, the contact …, the mounting nut and the first faucet component to the capacitive sensor (all parts are conductive and in a conductive abutment chain [set forth above], a conductive path necessarily exists from 314 to 300 in paragraphs 26-30).”
Rosko is silent regarding “the mounting nut being formed of an electrically conductive polymer”.
However, Shang (Column 22 lines 1-21) teaches it is known in the art of conductive components (materially analogous to Rosko) to use a conductive polymer. 
Therefore it would have been obvious, before the effective filing date, to further modify the conductive material of the nut of Rosko to be “an electrically conductive polymer”, as taught by Shang, as choosing a known alternate material to achieve the same expected result (conductive material) would be within routine skill in the art. One benefit would be to use materials less prone to erosion/rust.
Rosko is further silent regarding “a contact spring extending between a first end and a second end …the contact spring formed of an electrically conductive material”.
However, Fourman (FIGs 19-20) teaches a capacitive coupling for a faucet having a capacitive sensor circuit (analogous to 316 of Rosko), where the coupling comprises a conductive contact spring 274 to form a conductive path end-to-end (radially) between inner 242 and outer 28 conductive components.
Therefore it would have been obvious, before the effective filing date, to further modify the capacitive assembly of Rosko such that it includes “a contact spring extending between a first end and a second end …the contact spring formed of an electrically conductive material” as taught by Fourman, to provide a coupling that stays in an interference fit even when the spout is rotating (Fourman paragraph 69), as is beneficial to Rosko (paragraph 24)

Regarding claim 10, Shang as applied to claim 1 further teaches “wherein the mounting nut is formed of a polymer including carbon fibers (Column 22 lines 19-21).”

Regarding claim 11, Shang as applied to claim 1 further teaches “wherein the mounting nut is formed of a conductive acrylonitrile butadiene styrene (Column 22 lines 7-8).”

Allowable Subject Matter
Claims 12-30 are allowed.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 2, closest art combination of record Rosko/Shang/Fourman is silent regarding “wherein the first faucet component comprises a faucet spout.” This, in the context of intervening claim 1, requires a conductive path of 2nd component > spring > nut > spout > sensor. Instead, in Rosko, the first faucet is the base/handle, where the conductive path is spout > spring > nut > base > sensor.
	A schematic path of component > component > component > spout > sensor is disclosed by Sawaski et al (US 20130032216). However, this is only shown schematically with insufficient disclosure of the structure between the components. Furthermore, Rosko and Sawaski are so fundamentally different that a working combination to read on the claim would seem unattainable. As such, the claim is non-obvious.
	Claims 3-9 are also allowable by virtue of their dependency on claim 2.

Regarding claim 12, none of the prior art of record discloses the entirety of “wherein an electrically conductive path extends from the faucet handle, the electrically conductive member, the bonnet nut and the faucet spout to the capacitive sensor” in the context of the claim.
A schematic path of component > component > component > spout > sensor is disclosed by Sawaski. However, this is only shown schematically with insufficient disclosure of the structure between the components and how they mechanically cooperate.
Rosko shows a structure such that conductive path spout > spring > nut > base > sensor is achieved. However, this is different from the claim.  
	No prior art alleviates the deficiencies of Rosko or Sawaski. In Sawaski in particular, it would require undue hindsight reasoning to apply structures to the schematic (essentially building the invention from the ground-up). Therefore, the claim is non-obvious.
	Claims 13-21 are allowed by virtue of their dependency on claim 12.

Regarding claim 22, none of the prior art of record discloses the entirety of “a bonnet nut threadably coupled to the faucet spout, the bonnet nut being formed of an electrically conductive polymer;
a contact spring extending between a first end and a second end, the first end in electrical contact with the bonnet nut, and the second end in electrical contact with the faucet handle, the contact spring formed of an electrically conductive material; a valve cartridge secured within the faucet spout by the bonnet nut, the valve cartridge including a valve stem coupled to the faucet handle” in the context of the claim.
	In Rosko, the “bonnet nut” 320 does not threadably couple to the faucet spout and also secure the valve cartridge within the spout, nor does it disclose a spring between the nut and handle.
	No prior art alleviates the deficiencies of Rosko. Therefore, the claim is non-obvious.
	Claims 23-30 are allowed by virtue of their dependency on claim 22.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Rodenbeck et al (US 20100170570) and Thomas et al (US 20140261780).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753